Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

The following is to correct an obvious minor error in claim 1, in particular a lack of antecedent basis.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims

	In claim 1, line 30, change “the outside” to ---an outside---.







Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed invention sets forth, among substantial additional structure, a unique actuator housing beam in a cab that includes a front-rear partition plate partitioning the beam interior space into front and rear sections.  A beam body of the beam includes a body opening allowing a blade actuator to be assembled to the front-rear partition plate through the body opening and allowing a pair of link arms to extend from the actuator to an outside of the actuator housing beam.  The prior art does not appear to teach such structure.  The closest prior art to Karami, while showing a dual link arm wiper assembly on a cab of a construction machine, does not teach the provision of such to a front-rear partition plate and extending through an opening in a beam body of an actuator housing beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
01 July 2022